EXHIBIT 10.79

 

DEBT SECURITIES PURCHASE AND ASSUMPTION AGREEMENT &

SECURITIES ECHANGE AND SETTLEMENT AGREEMENT

 

THIS AGREEMENT is made as of the Effective Date below by and between the
undersigned Seller ("Seller" or the "Company") and the undersigned assignee
("Assignee" and with Seller, the "Parties") and is joined in by the subject
trading company, on the signature page hereof, for the express purpose stated.

 

WITNESETH:

 

WHEREAS, the Seller holds debt in the aggregate principal amount stated on the
signature page (the "Debt") in the trading company identified below, which Debt
arose over 6 months past and:

 

WHEREAS, the Seller wishes to assign and transfer its rights in the Debt to the
Assignee and the Assignee wishes to accept such PURCHASE, all subject to the
terms and conditions herein;

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, and for other good and valuable considerations, the
receipt and sufficiency of which are hereby acknowledged, the Parties and
trading company agree as follows:

 

1.

Nature of Debt, PURCHASE of Debt. A. The Seller represents that the Seller is
not and has not been, an officer, Director or 10% or more shareholder of the
trading company and in acting as a non affiliate is not restricted from
assigning this Debt and also the Debt is a non contingent liquidated obligation
owed to it that was created and became valid in excess of one year prior to this
date and that there are no obligations or liabilities of any kind remaining due
from the Seller that would be a condition to the validity or collection of the
Debt and that the Assignee by purchasing such Debt does not become obligated to
perform any of the past agreements, if any, of any nature, owed by the Seller to
the trading company. Further, as part of the PURCHASE of the Debt, the Assignee
acquires all contemplated conversion rights into common stock of the trading
company, of the Seller, and the beneficial ownership and right to same relating
back. Seller also represents that from the time the Debt was created, regardless
of how it was documented at that time or subsequently, the Seller, with the
cooperation of the trading company, could have obtained a consolidation of the
Debt into a promissory note, debenture or similar instrument. Also, the Seller
confirms that it was the understanding with the Company, that the Debt could be
converted into shares of common stock in the Company to settle the Debt, over 6
months past. Subject to the terms and conditions set forth herein, Seller hereby
assigns and transfers to Assignee, and Assignee hereby purchases and acquires
from Seller, the Debt, confirmation of which is attached hereto as Attachment A,
including all rights. As consideration for such PURCHASE, Assignee shall pay
Seller the amount on the signature page hereof being the "PURCHASE Payment." As
part of the Debt PURCHASE, Seller shall transfer all related supportive
documents to the Assignee and all UCC and other financing rights, but in no
event is the Assignee required to investigate or verify the Debt or supportive
documents since it is a commercial representation by the Seller that the Debt is
real and support is true and complete.

 

 

2.

Seller Bound. Seller hereby accepts the foregoing PURCHASE and transfer and
promises to be bound by and upon all the covenants, agreements, terms and
conditions set forth therein.

 

 

3.

Benefit and PURCHASEs. This Agreement shall be binding upon and inure to the
benefit of the Parties hereto and their respective successors and assigns;
provided that no party, except Assignee, shall assign or transfer all or any
portion of this Agreement without the prior written consent of the other party,
and any such attempted PURCHASE shall be null and void and of no force or
effect.

 

 
1


--------------------------------------------------------------------------------




 



4.

Representations. Seller warrants and represents that it/he/she has good title to
said Debt, full authority to sell and transfer same, that any shareholder or
Board of Director approval of the Seller has been obtained and that said Debt is
being sold free and clear of all liens, encumbrances, liabilities and adverse
claims, of every nature and description. Seller further warrants that it shall
fully defend, protect, indemnify and save harmless the Assignee and its lawful
successors and assigns from any and all adverse claim, that may be made by any
party against said Debt. Seller represents and understands that it assigns any
and all Debentures and similar instruments and conversion rights that would be
from the trading company to the Seller to the Assignee to use and hold as it
determines.

 

 

5.

Waiver. Any party hereto shall have the right to waive compliance by the other
of any term, condition or covenant contained herein. Such waiver shall not
constitute a waiver of any subsequent failure to comply with the same or any
different term, condition or covenant. No waive, however, is valid unless in
writing and the other Party is notified of same, except if the waiver is from
the assignee and relates to any dealing between the trading company and the
Assignee in which case notice to the Seller is not relevant.

 

 

6.

Applicable Law and Venue. The laws of the State of Delaware, without reference
to conflict of laws principles, shall govern this Agreement and the sole venue
for any suit relating hereto shall be a court in Westchester County, New York.

 

 

7.

Further Representations. The Assignee and Seller represent they are both (1) an
"accredited investor" within the meaning of Rule 501 of Regulation D promulgated
in relation to the Securities Act of 1933, as amended, and (2) sophisticated and
experienced in making investments, and (3) capable, by reason of their business
and financial experience, of evaluating the relative merits and risks of an
investment in the securities, and (4) they are able to afford the loss of
investment in the securities. Wherever the context shall require, all words
herein in the masculine gender shall be deemed to include the feminine or neuter
gender, all singular words shall include the plural, and all plural shall
include the singular. From and after the date of this Agreement, Seller agrees
to execute whatever additional documentation or instruments as are necessary to
carry out the intent and purposes of this Agreement or to comply with any law.
The failure of any party at any time to insist upon strict performance of any
condition, promise, agreement or understanding set forth herein, shall not be
construed as a waiver or relinquishment of any other condition, promise,
agreement or understanding set forth herein or of the right to insist upon
strict performance of such waived condition, promise, agreement or understanding
at any other time. Except as otherwise provided herein, each party hereto shall
bear all expenses incurred by each such party in connection with this Agreement
and in the consummation of the transactions contemplated hereby and in
preparation thereof. This Agreement may only be amended or modified at any time,
and from time to time, in writing, executed by the parties hereto. Any notice,
communication, request, reply or advice (hereinafter severally and collectively
called "Notice") in this Agreement provided or permitted to be given, shall be
made or be served by delivering same by overnight mail or by delivering the same
by a hand-delivery service, such Notice shall be deemed given when so delivered.
For all purposes of Notice, the addresses of the parties shall be the last known
address of the party. Seller agree to co-operate in respect of this Agreement,
including reviewing and executing any document necessary for the performance of
this Agreement, to comply with law or as reasonably requested by any party
hereto, or legal counsel to any party hereto. Representations of the Seller
shall survive the closing of this Agreement.

 

 

8.

Headings. The paragraph headings of this Agreement are for convenience of
reference only and do not form a part of the terms and conditions of this
Agreement or give full notice thereof.

 

 
2


--------------------------------------------------------------------------------




 

9.

Severability. Any provision hereof that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability, without SIMH validating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not SIMH validate or render unenforceable such provision in
any other jurisdiction.

 

 

10.

Entire Agreement. This Agreement contains the entire understanding between the
parties, no other representations, warranties or covenants having induced either
party to execute this Agreement, and supersedes all prior or contemporaneous
agreements with respect to the subject matter hereof. This Agreement may not be
amended or modified in any manner except by a written agreement duly executed by
the party to be charged, and any attempted amendment or modification to the
contrary shall be null and void and of no force or effect.

 

 

11.

Joint Drafting. The parties agree that this Agreement hereto shall be deemed to
have been drafted jointly by all parties hereto, and no construction shall be
made other than with the presumption of such joint drafting. This Agreement may
be executed by the parties hereto in one or more counterparts, each of which
shall be deemed an original and which together shall constitute one and the same
instrument. In lieu of the original documents, a facsimile transmission or copy
of the original documents shall also be as effective and enforceable as the
original.

 

 

12.

It is hereby agreed that in the event any Installment Payment noted above is not
paid by Bank transfer within 10 days of the Due Date, for any reason, then at
the option of the Seller this agreement may be immediately cancelled and sent to
Beaufort Capital Partners, LLC in writing to reflect an PURCHASE amount of the
amount actually paid to date of cancellation. Upon cancellation of PURCHASE made
under this agreement, the Note and the debt under the note will revert back to
the Seller and the Seller has the right to treat this Agreement as rescinded and
to revert to all its rights under the Assigned Loan Agreement. Upon the
rescission of this Agreement, any installments it has paid to the Seller shall
be applied towards the Debt. The only recourse against Assignee for non-payment
shall be rescission.





 

 
3


--------------------------------------------------------------------------------




 

Each of the parties hereto has caused this Debt Securities Purchase and
Assumption Agreement & Securities Exchange and Settlement Agreement to be
executed as of Effective Date below.

 

Effective Date: 08/25/2014

 

Amount of Debt: $35,000.00

Payable as follows: $35,000.00 upon the Assignee's Clearing Firm's approval.

 

Name of Trading Company: Sanomedics International Holdings, Inc. ("SIMH")

 

Name of Seller: CLSS Holdings, LLC

 

Debt Conversion Feature: The Assignee shall be permitted to convert any portion
of the assigned debt at any time after the Maturity Date until this Note is no
longer outstanding, this Note, including interest and principal, shall be
convertible into shares of Common Stock at a discount of 50% off of the lowest
intra-day trade within 10 days prior submission of the conversion.

 

Name of Assignee: Beaufort Capital Partners, LLC

 

 

Assignee:   Seller:  

Beaufort Capital Partners, LLC

CLSS Holdings, LLC

 

By: /s/ Robert Marino   By: /s/ Craig Sizer   Print Name: Robert Marino   Print
Name: CLSS Holdings, LLC  

 

The undersigned trading Company hereby joins in for the following express
purposes: it hereby agrees and confirms the statements as to the past and
current nature of the Debt and relationship with the Seller is true and
complete, and that it approves of the PURCHASE stated above and has all
necessary Board of Director and Shareholder approval, if any, needed.

 

 

Sanomedics International Holdings, Inc         By: /s/ Keith Houlihan   Name:
Keith Houlihan   Title: President  

 

Effective Date: 08/25/2014

 

 
4


--------------------------------------------------------------------------------




 

Debt Securities Purchase and Assumption Agreement & Securities Echange and
Settlement 

Agreement between Sanomedics International Holdings, Inc and Beaufort Capital
Partners, LLC Dated 08/25/2014

 

In connection with the above referenced agreement and exhibits and related
agreements and instruments, herein the Agreement, and any present and any future
conversion requests of Beaufort Capital Partners, LLC ("Beaufort") we
irrevocably confirm:

 

 

1.

Sanomedics International Holdings, Inc ("SIMH") is not, and has not been, a
shell issuer as described in Rule 144 promulgated with reference to the
Securities Act of 1933, as amended (the "Securities Act") nor is or was a
"shell" as otherwise commonly understood;

 

 

   

2.

SIMH is, unless noted "Not Applicable," subject to the reporting requirements of
Section 13 or Section 15(d) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act"). This is not applicable to SIMH.

 

 

   

3.

SIMH has to the extent it has been subject to Exchange Act requirements for
filing reports, filed all reports and other materials required to be filed by
Section 13 or 15(d) of the Exchange

 

 

   

 

Act, as applicable, during the preceding 12 months and or has filed with the
trading exchange or over the counter disclosure system all such reports and
information to be deeded current in all public reporting;

 

 

   

4.

The original Debts noted in the above referenced Agreement, and the contents of
the above

 

 

   

 

referenced Agreement, is accurate and said original Debts and related stock and
conversion rights is greater than 12 months old and was owned and subject to
PURCHASE and transfer to you by a non-affiliate which transfer has been made.

 

 

   

5.

SIMH is now and will remain current with all obligations with its stock transfer
agent, OTC Markets and its State of incorporation. Your company and officers and
owners and affiliates are not officers, Directors or material shareholders of
SIMH or affiliates of SIMH, Beaufort is not an affiliate.

 

 

 

 

 

Any and all approvals needed in relation to the above referenced Agreement, this
letter, for the assistance of our transfer agent, etc., is obtained. The
Agreement reflects, among other things, conversion rights we otherwise afford to
the non-affiliate debt holders.

 

Representations herein survive the issuance or closing of any instrument or
matter, and we will cooperate as needed to give effect to and protect your
rights including as to the transfer agent and you may rely upon these promises
and representations.

 

Effective Date: 08/25/2014

 

  Very truly yours,           By: /s/ Keith Houlihan     Name: Keith Houlihan  
  Title: President  

 

 

5

--------------------------------------------------------------------------------